                    GRAY, PLANT, MOOTY, MOOTY
                    & BENNETT, P.A.
                    Ashley M. Bennett Ewald* (#0388301)
                    Molly R. Littman* (#0398449)
                    500 IDS Center
                    80 South Eighth Street
                    Minneapolis, Minnesota 55402
                    Telephone: (612) 632-3016
                    Facsimile: (612) 632-4016
                    ashley.ewald@gpmlaw.com
                    *Pro hac vice applications to be filed

                     ALVERSON TAYLOR & SANDERS
                    Kurt R. Bonds, Esq.
                    Nevada Bar #6228
                    Adam R. Knecht, Esq.
                    Nevada Bar #13166
                    6605 Grand Montecito Pkwy., Suite 200
     s
Q
     u
                    Las Vegas, NV 89149
Z    H
<    CA
                    702-384-7000
                    efile@alversontavlor.com
<V   a.
     — oo
        » o
          o
•* W O ti. g        ATTORNEYS FOR DEFENDANT
                    WEBID CONSULTING, LTD.


Z    i2
O                                                UNITED STATES DISTRICT COURT
CO
as    o
      (A
      ©

      s                                                  DISTRICT OF NEVADA


                8
                    BEAR OMNIMEDIA, LLC,
                9                                                      Civil Action No. 2:17-cv-1478
                                           Plaintiff,
               20

                     vs.                                               MOTION TO REMOVE COUNSEL
               21
                                                                       FROM ELECTRONIC SERVICE
               22   MANIA MEDIA, LLC dba "BEAR FILMS'                  LIST
                    and BEARFILMS.COM; CM
               23   PUBLICATION LIMITED also known as
                    CM Publications dba "The magazine ALL
               24
                    BEAR," "ALL BEAR Special Edition,"
               25
                    "ALL BEAR EXTRA," the "ALL BEAR
                    Newsletter"; BEAR WORLD MEDIA LTD
               26   BEARworldMAGAZINE.com; WEBID
                    CONSULTING LTD. dba Bearworld.com
               27
                                                                                               KRB/25051
               28
                           and BEAR411 .com; and STEVEN TILOTTA
                      1    dba playBEARMAGAZINE.com and dba
                           PlayBEAR.com; DOES I-X, ROE
                      2
                           COMPANIES I-X
                      3
                                                Defendants.
                      4

                      5          MOTION TO REMOVE COUNSEL FROM ELECTRONIC SERVICE LIST
                      6
                                  Kurt R. Bonds, Esq. and Adam R. Knecht of the lawfirm ALVERSON TAYLOR &
                      7
                           SANDERS ("Alverson Taylor") hereby brings this Motion to Withdraw andRemove Counsel
                       8
                           from the CM/ECF Service List and Mailing Matrix ("Motion"), on the above-referenced matter.
                      9

                      10
                                  Alverson Taylor is counsel of record for Defendant Webid Consulting, Ltd. ("Webid").

                      11   Pursuant to the Order dated July27,2018, Webid has beendismissed pursuant to a settlement
Q
Z
<
                      12   agreement with Plaintiff Bear Omnimedia, LLC (ECF No. 115). Counsel therefore requests that
          Bu oe 0
                      13
fit! CA                    ///
                      14
              u   o
                           ///
          o
H         s           15
Z         13
O                          ///
          u
                      16
                           ///
                      17

                           ///
                      18
                                                                      Jan 24, 2019
                      19   ///

                      20
                           ///

                      21
                           ///
                      22
                           ///
                      23
                           ///
                      24

                           ///
                      25

                      26   ///

                      27   ///

                      28
                         their contact information and email addresses be removed from the CM/ECF notification list on
                    1

                         this matter.
                    2

                    3                                                                                 Respectfully submitted,

                    4    Dated: January                      ,2019                                    GRAY, PLANT, MOOTY, MOOTY
                                                                                                       & BENNETT, P.A.
                    5

                                                                                                      By s/Ashley Bennett Ewald
                    6
                                                                                                             Ashley M. Bennett Ewald* (#0388301)
                    7                                                                                        Molly R. Littman* (#0398449)
                                                                                                      500 IDS Center
                     8                                                                                80 South Eighth Street
                                                                                                      Minneapolis, Minnesota 55402
                     9
                                                                                                      Telephone: (612) 632-3016
                    10
                                                                                                      Facsimile: (612) 632-4016
                                                                                                      ashley.ewald@gpmlaw.com
                    11                                                                                *Pro hac vice applications to be filed
Q    «
Zbd
  5-                12                                                                                 ALVERSON TAYLOR & SANDERS
^    > -

                    13
PS tft o • I                                                                                          By:
H fc & «? 3         14
                                                                                                             Kurt R. Bonds, Esq.
>- £ C < ">
                                                                                                             Nevada Bar No. 6228
            >   t
                    15                                                                                       Adam R. Knecht, Esq.
      a     <
      <
                                                                                                             Nevada Bar No. 13166
      U
                    16                                                                                       6605 Grand Montecito Pkwy., Suite 200
      •r.
      —


                                                                                                             Las Vegas, NV 89149
                    17
                                                                                                              702-384-7000

                    18                                                                                       efilcffialversontavlor.com
                                                                                                      ATTORNEYS FOR DEFENDANT
                    19                                                                                WEBID CONSULTING, LTD.

                    20
                                                                              CERTIFICATE OF SERVICE

                    21
                                     I hereby certify that a copy of the foregoing was electronically filed with the Court's
                    22
                         Electronic Filing System and served on the attorneys of record for all parties in the above cause
                    23
                         in accordance with the Federal Rules ol Civil Procedure on January <*-i , 2019.
                    24

                    25

                    26                                                                                        An Employee of ALVERSON TAYLOR
                                                                                                              & SANDERS
                    27
                         N'kurt grp\CLIENTSV25000\2505hpleading\Moiion 10RemoveCounsel (Webid) docv                                  KRB/25015

                    28
